Title: From Thomas Jefferson to Meriwether Smith, 2 November 1790
From: Jefferson, Thomas
To: Smith, Meriwether



Dear Sir
Monticello Nov. 2. 1790.

Your letter of Feb. 4. was duly recieved, and the one it inclosed was forwarded to Mr. Short. That this was not announced to you was owing to a succession of untoward circumstances. I found on my arrival at New York a mass of business which had been accumulating for me. This employed me night and day till I was attacked by a headach which rendered me incapable of business for a month or six weeks, which again occasioned a new accumulation and this was followed by the recess of government. I am happy that your letter of Sep. 27th. which came to hand to-day, finds me here two or three days before my departure for Philadelphia, and at leisure to assure you that tho’ I was unable to tell you so, yet your letter to Mr. Short was taken care of, and to add assurances of the esteem & attachment with which I have the honor to be Dr. Sir Your most obedt. & most humble servt,

Th: Jefferson

